I wish, Sir, to express
to you my most sincere congratulations on your
election as President of this session of the General
Assembly and to wish you every success in steering the
work of this body. I would also like to extend our
thanks and appreciation to the President of the fifty-
eighth session of the General Assembly, especially for
his inspired efforts to promote so vigorously the
agenda of United Nations reform and the revitalization
of the General Assembly.
As this is the last session of the General Assembly
before the 2005 major event, we must proceed to evaluate
the prospects for attaining the ambitious targets we set
at the turn of the millennium. The major event will be
the first real assessment of our progress towards the
implementation of the Millennium Declaration, of the
outcomes of major world conferences and of initiatives
such as the action launched by the Presidents of Brazil,
France and Chile and the Prime Minister of Spain to
eradicate poverty and hunger, and the initiative of the
Presidents of Finland and Tanzania on the social
dimensions of globalization.
Specifically with regard to the Millennium
Development Goals, we believe that the ability to make
development on the ground an issue of global concern
as a result of those pledges will be a measure of the
ability of the United Nations to induce significant
change and advances where they are most needed.
The Republic of Cyprus supports the
strengthening of the United Nations system through the
reform process that is under way and looks forward to
the report of the High-Level Panel on Threats,
Challenges and Change and the recommendations of
the Secretary-General. We attach particular importance
to the revitalization of the General Assembly and to the
reform of the Security Council so that its structure will
reflect contemporary political realities and a more
balanced geographical representation. In the spirit of
those two principles, and with the aim of reinforcing
the legitimacy and efficacy of the Council, Cyprus is
supportive of increasing both the permanent and the
non-permanent membership. In that respect, we believe
that the joint French and German position on the
enlargement of the Council could provide a basis for
achieving the aforementioned objectives.
We share the assessment of the Secretary-General
that consolidating effective multilateralism in a flexible
and versatile United Nations is the best way to address
the complete spectrum of global crises and ensure that
preventive mechanisms exist to avert such crises. Such
consolidation applies also to security deficits and
particularly terrorism, whose underlying causes we
have been unable to eliminate despite our concerted
efforts. We consider that the conclusion of a
5

comprehensive United Nations convention against
terrorism is important in order to address more
resolutely, within the framework of international
legality, the threat posed by terrorism.
Addressing other deficiencies in the international
system — particularly those that give rise to crisis
situations and to humanitarian disasters — should also
be considered a matter of both urgency and priority.
One such crisis is Darfur, which, following many
others like it, keeps Africa at the heart of our concerns.
It demonstrates not only why we should focus the
majority of our humanitarian resources and
peacekeeping efforts on Africa, but also why we should
undertake every possible effort to make sustainable
development a global reality.
The Middle East is another region that remains
volatile, despite growing global concern and despite
many attempts to restore the peace process in the
Israeli-Palestinian conflict. We deem to be necessary
more active involvement by the Quartet in the efforts
to implement the road map and put an end to the cycle
of violence. More emphasis should also be placed on
the task of improving living conditions in order to
normalize people’s lives to the greatest possible extent.
Our support remains focused on ending the occupation,
achieving a just and viable settlement based on United
Nations resolutions, and the realization of the
Palestinian people’s aspirations for the establishment
of an independent State, living side by side with Israel
in conditions of sustainable peace and security.
The aspirations of humanity revolve around the
achievement of full respect for human rights,
democracy and the rule of law. The collective vision
and effort required to fulfil that massive endeavour
demands the contribution of all, to the extent of their
capabilities. Cyprus is prepared to play its part from its
vantage point in the European Union, while drawing
upon its traditional participation in forums dedicated to
promoting agendas pertaining to those values. That
affiliation has been a source of support for us since
Cyprus’s independence, and its impact not only makes
us grateful but also has endowed us with sensitivities
that will continue to be an integral part of our
approach.
I would like to emphasize how proud we are that
Cyprus is now a member of the European Union. The
Union has outlined an extensive set of priorities for
this session of the General Assembly. As the statement
delivered Tuesday by the Dutch presidency has
delineated those priorities, I will not elaborate on them
any further.
This year marks 30 years since the occupation of
37 per cent of Cyprus’s territory as a result of the
invasion of the island by Turkish troops. It also marks
30 years of relentless efforts by the Greek Cypriots to
achieve a just and peaceful settlement, with the support
of the international community, for which I would here
like to express our deep appreciation.
The Secretary-General’s most recent effort to
solve the Cyprus problem resulted in a plan that was
described by some as a historic opportunity to solve
one of the most long-standing international problems. I
will outline only briefly why, despite the hard work
invested in the process by everyone involved, the end
product of that effort was judged to have been
inadequate and to have fallen short of minimum
expectations for a settlement for Greek Cypriots.
First, the Annan Plan was not the product of
negotiation, nor did it constitute an agreed solution
between the parties. Secondly, the Plan did not place
the necessary emphasis on achieving a one-State
solution with a central Government able to guarantee
the single, sovereign character of Cyprus. Thirdly, it
failed to address the serious concerns of the Greek
Cypriot community regarding their security and the
effective implementation of the Plan.
In rejecting the Plan as a settlement for the
Cyprus problem, the Greek Cypriots did not reject the
solution or the reunification of their country; they
rejected this particular Plan as not effectively
achieving that objective. We remain committed to a
solution that will ensure the reunification of our
country, its economy and its people.
We are committed to reaching a solution on the
basis of a bizonal, bicommunal federation. There are,
however, a number of essential parameters on which
the Greek Cypriot community insists such a solution
must be founded: the withdrawal of Turkish troops and
settlers and respect for the human rights of all
Cypriots, the underlying structures for a functioning
economy, the functionality and workability of the new
state of affairs, the just resolution of land and property
issues in accordance with the decisions of the
European Court of Human Rights, and respect for the
right of return of refugees. To that end, we welcome
the recent Pinheiro progress report on the restitution of
6

property in the context of the return of refugees and
internally displaced persons. Simultaneously, it distresses
me to bring to the attention of the Assembly that
certain provisions of the Annan Plan have encouraged
the unprecedented unlawful exploitation of properties
in occupied Cyprus that belong to Greek Cypriots.
The most paramount feature of any settlement is
the ability to instil a sense of security among the
people. In that regard, the mistakes of the past must not
be repeated. Cyprus must, in its future course, proceed
without any grey areas with regard to its sovereignty or
its relations with third-party States. If the people feel that
their needs have not formed the basis of any solution that
has been reached or that the characteristics of that
solution have been dictated by the interests of third
parties, then that solution will, unsurprisingly, be
rejected. Indeed, in spirit and in practice, effective
multilateralism not only encompasses but also derives
from the comprehension and consideration of local
realities and particulars, on which it must then proceed
to formulate proposals.
In the framework of the European Union, and
with the aim of promoting reunification and
reconciliation, my Government — despite the obstacles
created by the current status quo — is consistently
pursuing policies aimed at enhancing the economic
development of the Turkish Cypriots. We believe that
such policies, while not intended to serve as a
substitute for a solution, are the most effective way to
foster maximum economic integration of the two
communities and to increase contact between them, so
as to ensure the viability of a future solution.
The Cyprus problem is not always perceived in
its correct context. The fact remains that this problem
is the result of a military invasion and of the continued
occupation of part of the territory of a sovereign State.
That fact should not be conveniently overlooked by
concentrating on peripheral matters. Any initiative to
solve the problem must have at its core that most basic
and fundamental fact and must be based on the premise
that international legality must be served and the
occupation ended.
Unfortunately, the fundamentals of the situation
on the ground have remained unchanged for the past 30
years, since the Turkish invasion in Cyprus. That
situation comprises severe violations of the most
fundamental human rights. The still-unresolved issue of
missing persons — an issue of a purely humanitarian
nature — and that of the enclaved of the Karpass
peninsula are in themselves an indication of the
enduring suffering of Cyprus. That not only should
point us towards the specifics of the solution to be
pursued, but also must guide our actions with regard to
managing the status quo. For instance, the United
Nations Peacekeeping Force in Cyprus (UNFICYP),
assigned the task of managing the status quo inflicted
30 years ago, should remain specific to the situation on
the ground.
The accession of Cyprus to the European Union,
in conjunction with the lack of an agreement aimed at
settling the Cyprus problem — despite our efforts and
our preference for a settlement prior to accession —
signifies the end of one era and the beginning of a new
one.
I firmly believe that the new context defined by
the accession of my country to the European Union and
by the expressed will of Turkey to advance on the
European path offers a unique opportunity and could
have a catalytic effect in reaching a settlement in
Cyprus. Our vocation is to be partners, not enemies.
Hence, in this new era, we call upon Turkey to join
us in turning the page and in seeking ways to discover
mutually beneficial solutions to the various aspects that
compose the Cyprus problem. The mere realization that
peace and stability in our region serve the interests of
both our countries is ample evidence to prove that what
unites us is stronger than what divides us.